DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 27-39 and 42-45 are pending in the instant invention.  According to the Listing of Claims, filed February 11, 2021, claims 27, 39, 44 and 45 were amended and claims 1-26, 40 and 41 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2017/064067, filed June 9, 2017, which claims priority under 35 U.S.C. § 119(a-d) to FR 1655392, filed June 10, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on November 12, 2020, is acknowledged: substituted piperidine of formula (I) - pp. 56-57, Example 40.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on August 21, 2020.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on August 21, 2020, or the Final Rejection, mailed on December 3, 2020.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Listing of Claims, filed February 11, 2021.
	Thus, a third Office action and prosecution on the merits of claims 27-39 and 42-45 is contained within.

Reasons for Allowance

	Claims 27-39 and 42-45 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted piperidines of the formula (I), as recited in claim 27.
	Consequently, the limitation on the core of the substituted piperidines of the formula (I) that is not taught or fairly suggested in the prior art is W on the periphery of the piperidine core.  This limitation is present in the recited species of claim 37.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PIPERIDINYL DERIVATIVES, A PROCESS FOR THEIR PREPARATION AND PHARMACEUTICAL COMPOSITIONS CONTAINING THEM

	has been deleted and replaced with the following:
---“SUBSTITUTED PIPERIDINES FOR THE TREATMENT OF CANCER”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof,

wherein:

	W represents 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	A represents a monocyclic aromatic ring or fused bicyclic ring comprising 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic aromatic ring or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the fused bicyclic ring has at least one aromatic moiety, and the monocyclic aromatic ring or fused bicyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;
	X represents C or N;
	R1 represents:
	(i)	phenyl, indanyl, or naphthyl, wherein the phenyl, indanyl, or naphthyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent; or
	(ii)	a monocyclic aromatic ring or fused bicyclic ring comprising 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic aromatic ring or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the fused bicyclic ring has at least one aromatic moiety, and the monocyclic aromatic ring or fused bicyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;

	R2 represents hydrogen or halogen;
	R3 represents hydrogen, (C1-C6)alkyl, halo(C1-C6)alkyl, C(O)R8, or C(O)OR8;
	each R4 independently represents hydrogen, halogen, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, Y1NR6R7, Y1NR6C(O)R7, Y1OR6, Y1Cy1, Cy1R7, or Cy1OR7;
	each R5 independently represents hydrogen, halogen, cyano, (C1-C6)alkyl, halo(C1-C6)alkyl, or hydroxy(C1-C6)alkyl;
	each R6 independently represents hydrogen, (C1-C6)alkyl, halo(C1-C6)alkyl, or Y2Si[(C1-C4)alkyl]3;
	each R7 independently represents hydrogen, (C1-C6)alkyl, or Y2Cy2;
	R8 represents hydrogen or (C1-C6)alkyl;

	each Cy1 independently represents:
(i)	a monocyclic or fused bicyclic non-aromatic carbocyclic ring comprising 3, 4, 5, 6, or 7 ring members, wherein the monocyclic or fused bicyclic non-aromatic carbocyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;
(ii)	a monocyclic or fused bicyclic non-aromatic ring comprising 3, 4, 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the monocyclic or fused bicyclic non-aromatic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;
(iii)	phenyl, indanyl, or naphthyl, wherein the phenyl, indanyl, or naphthyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent; or
(iv)	a monocyclic aromatic ring or fused bicyclic ring comprising 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic aromatic ring or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the fused bicyclic ring has at least one aromatic moiety, and the monocyclic aromatic ring or fused bicyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;

	each Cy2 independently represents:
(i)	a monocyclic or fused bicyclic non-aromatic carbocyclic ring comprising 3, 4, 5, 6, or 7 ring members, wherein the monocyclic or fused bicyclic non-aromatic carbocyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;
(ii)	a monocyclic or fused bicyclic non-aromatic ring comprising 3, 4, 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the monocyclic or fused bicyclic non-aromatic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;
(iii)	phenyl, indanyl, or naphthyl, wherein the phenyl, indanyl, or naphthyl is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, and further wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent; or
(iv)	a monocyclic aromatic ring or fused bicyclic ring comprising 5, 6, 7, 8, 9, or 10 ring members, wherein the monocyclic aromatic ring or fused bicyclic ring has 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the fused bicyclic ring has at least one aromatic moiety, and the monocyclic aromatic ring or fused bicyclic ring is optionally substituted by 1, 2, 3, or 4 substituents independently selected from the group consisting of halogen, nitro, cyano, oxo, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, C(O)R’, C(O)NR’R”, C(O)OR’, Y1NR’R”. Y1NR’C(O)R”, Y1NR’C(O)OR”, Y1OR’, OC(O)R’, Y1S(O)mR’, cyclopropyl, and pyridinyl, wherein the pyridinyl substituent is optionally substituted by a (C1-C6)alkyl substituent;

	each Y1 independently represents a bond or -(C1-C4)alkylene;
	each Y2 independently represents a bond or -(C1-C4)alkylene;
	each R’ independently represents hydrogen, (C1-C6)alkyl, halo(C1-C6)alkyl, hydroxy(C1-C6)alkyl, (C1-C6)alkoxy(C1-C6)alkyl, cyclopropylmethyl, (C2-C6)alkenyl, (C1-C6)alkoxy, tetrahydropyranyl, or phenyl;
	each R” independently represents hydrogen, (C1-C6)alkyl, halo(C1-C6)alkyl, hydroxy(C1-C6)alkyl, (C1-C6)alkoxy(C1-C6)alkyl, cyclopropylmethyl, (C2-C6)alkenyl, (C1-C6)alkoxy, tetrahydropyranyl, or phenyl; or
	each R’ and R”, together with the nitrogen atom to which they are attached, independently represents a non-aromatic ring comprising 5, 6, or 7 ring members, wherein the non-aromatic ring optionally has 1 additional heteroatom selected from the group consisting of nitrogen and oxygen, and further wherein the optional additional nitrogen heteroatom is substituted by 1 or 2 substituents independently selected from the group consisting of hydrogen and (C1-C6)alkyl;
	m is 0, 1, or 2; and
	n is 0, 1, or 2.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein W represents:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein W represents:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.”---

	In claim 30, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein R1 represents phenyl.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein R2 represents hydrogen.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein R3 represents hydrogen, CH3, CH2CH(CH3)2, CH2CF3, C(O)CH3, C(O)CH(CH3)2, C(O)CH2C(CH3)3, or C(O)OC(CH3)3.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein each R4 independently represents hydrogen, (C1-C6)alkyl, halo(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkynyl, Y1NR6R7, Y1OR6, Y1Cy1, Cy1R7, or Cy1OR7.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein each R5 independently represents hydrogen, iodo, chloro, CH3, or CH2OH.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein each R6 independently represents hydrogen, CH3, or (CH2)2Si(CH3)3.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein each R7 independently represents hydrogen, CH3, or CH2Cy2.”---

	In claim 37, the text of lines 1-2:
The compound according to claim 27, which is selected from the group consisting of:

	has been deleted and replaced with the following:
---“The compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, wherein the compound, or pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, is selected from the group consisting of:”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A combination consisting of the compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, and an a cancer agent selected from the group consisting of an anti-metabolite, an antibody, a chimeric antigen receptor T-cell therapy, an E3 ligase inhibitor, a genotoxic agent, an immunomodulator, a kinase inhibitor, a mitotic poison, a proteasome inhibitor, and a protein-protein interaction inhibitor.”---


	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, and one or more pharmaceutically acceptable excipients.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising the combination according to claim 38 and one or more pharmaceutically acceptable excipients.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“A method for treating acute myeloid leukemia, lymphoblastic leukemia, myeloma, bladder cancer, breast cancer, colon cancer, esophageal cancer, liver cancer, non-small-cell lung cancer, ovarian cancer, prostate cancer, or small-cell lung cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the compound according to claim 27, or a pharmaceutically acceptable addition salt, enantiomer, or diastereomer thereof, or the pharmaceutical composition according to claim 39.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 43, wherein the method further comprises administering radiotherapy to the subject.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“A method for treating acute myeloid leukemia, lymphoblastic leukemia, myeloma, bladder cancer, breast cancer, colon cancer, esophageal cancer, liver cancer, non-small-cell lung cancer, ovarian cancer, prostate cancer, or small-cell lung cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of the combination according to claim 38, or the pharmaceutical composition according to claim 42.”--- .


Ms. Michele M. Cudahy (Reg. No. 55,093) on March 8, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624